     Case 4:18-cr-00260-RSB-CLR Document 459 Filed 02/06/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA                              |CASE 4:18CR260
                                                      |
V.                                                    |
                                                      |
DEVON AINES,                                          |
    Defendant.                                        |

                      ATTORNEY’S ACKNOWLEDGMENT OF
                       POST-CONVICTION OBLIGATIONS

        I, JESS W.CLIFTON, Attorney at Law, understand that I am duty-bound to not

only consult with my client following conviction and sentence, but also have him or her

express, in writing, his or her decision whether or not to appeal.

Respectfully submitted this 6th day of February, 2019.

                                                      /s/ Jess W. Clifton
                                                      Jess W. Clifton
                                                      Attorney for Defendant
                                                      State Bar No. 997685
Clifton Law Office
PO Box 387
Lyons, GA 30436
912-388-0529
912-388-2509 fax
cliftonlawoffice@gmail.com
